ORDER
This matter having come before the Court on Plaintiffs appeal as of right pursuant to Rule 2:2-l(a)(2), and the Court having reviewed the record and considered the argument of counsel, and good cause appearing;
IT IS ORDERED that the judgment of the Appellate Division dismissing plaintiffs claims under the Tort Claims Act, N.J.S.A. 59:1-1 to -12.B, is affirmed on the basis of the holding by the majority of the Appellate Division in its unreported opinion that plaintiff had failed to present objective credible medical evidence to establish her claims of a permanent loss of bodily function that is substantial and to link her claims, to a reasonable degree of medical probability, to the wrist fracture that she sustained.
PORITZ, C.J., and GARIBALDI, COLEMAN and VERNIERO, JJ., join in the Court’s Order.
O’HERN, STEIN and LONG, JJ., would reverse, based on the opinion of the dissenting member of the Appellate Division that would have allowed plaintiffs expert to clarify whether his statement that the injuries sustained “may adversely affect plaintiffs daily activities” was intended to convey that there was objective *62medical evidence that the fractures of the plaintiffs wrist would, to a reasonable degree of medical probability, cause a permanent loss of bodily function that is substantial.